DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of claims 9-20 in the reply filed on 4/2/2021 is acknowledged.  The traversal is on the ground(s) that the claims are not independent and distinct and there may not be search burden of the Office takes the positon that it cannot reasonably search the novel bi-directional quote system and an apparatus for carrying out the same.  This is not found persuasive because the restriction is based on combination and subcombination and the inventions recited in Group I and II are independent and distinct and possess separate utility.  Searching the subject matter in complete detail of two independent and distinct inventions with separate utility does represent a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/2/2021.
Thus, the claims 9-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim 15 is directed to an apparatus, however, the claim lacks structural elements.  For example, the claim 15 recites a plurality of blockchain validators which do not represent a proper structure for an apparatus claim.  The plurality of blockchain validators may be a software feature.  The claim also recites a non-transitory memory, however, it lacks the computer elements as the non-transitory memory without computer elements may not be able to store and execute instructions.  The claim also recites a bi-directional quote interface, an aggregate consensus component, a trading component, and a settlement component, which are all software features, and not a proper structural element associated with an apparatus claim.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a consensus trade without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 9 and 15.
Claim 15 is directed to an apparatus, which is one of the statutory categories of invention (Step 1: YES).
The claim 15 recites an apparatus comprising: a plurality of blockchain validators maintaining updates to a blockchain according to consensus rules; a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, the executable instructions executable according to the consensus rules and including: a bi-directional quote interface for recording bi-directional quotes an aggregate consensus component for (a) determining a single aggregate consensus price based on the spot price of each of the bi-directional quotes in the aggregate, weighted according to the estimated premium and according to the backing value of each bi-directional quote in the aggregate, and (b) recording the single aggregate consensus value to the blockchain, and (c) determining at least a call adjusted premium and a put adjusted premium of each bi-directional quote in the aggregate, the call adjusted premium and the put adjusted premium being based on the estimated premium and a difference between the spot price of each bi-directional quote and the single aggregate consensus value of each bi-directional quote in the aggregate of bi-directional quotes, and (d) recording the call adjusted premium and the put adjusted premium of each bi-directional quote in the aggregate of bi-directional quotes to the blockchain, and (e) repeating steps (a) and (b) for upon each change to the aggregate of on-chain bi-directional quotes a trading component for accepting, from a trader, a request to fill a purchased quantity of the aggregate of bi-directional quotes to yield a consensus trade, thus removing the purchased quantity from a total quantity of the aggregate of bi-directional quote, the consensus trade having a price based on the adjusted premium of the purchased quantity, and a settlement component for determining the value of the consensus trade at expiration and causing a settlement transaction to be confirmed on the blockchain, the settlement transaction apportioning the backing value of the purchased quantity to the trader and the market maker according to a difference between the single consensus value at a time the consensus trade was made compared to a single consensus value at expiration.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a consensus trade, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices).  The limitations a plurality of blockchain validators, a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, a bi-directional quote interface, an Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations blockchain validators, a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, a bi-directional quote interface, an aggregate consensus component, a trading component, and a settlement component result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a blockchain validators, a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, a bi-directional quote interface, an aggregate consensus component, a trading component, and a settlement component are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a blockchain validators, a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, a bi-directional quote interface, an aggregate consensus component, a trading component, and a settlement component result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a blockchain validators, a non-transitory memory shared by the plurality of blockchain validators storing executable instructions, a bi-directional quote interface, an aggregate consensus component, a trading component, and a settlement component are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 15 is not patent eligible.
	Similar arguments can be extended to other independent claim 9 and hence the claim 9 is rejected on similar grounds as claim 15.
	Dependent claims 10-14 and 16-20 further define the abstract idea that is present in their respective independent claims 9 and 15, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 10-14 and 16-20 are directed to an abstract idea.  Thus, the claims 9-20 are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693